Citation Nr: 0720981	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-04 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for vagal nerve syncope, 
claimed as vega nerve syndrome.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran had active military service from June 1962 to 
June 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, wherein the RO denied service 
connection for vasovagal nerve syncope, originally claimed as 
vega nerve syndrome.  The veteran timely appealed the March 
2004 rating action to the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  Under the VCAA, VA 
is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).

The veteran has consistently maintained, in written 
statements submitted to the RO throughout the duration of the 
appeal, that beginning in 1968, he experienced vascular 
headaches associated with Vasovagal Neruocarcinogenic Syncope 
(VNS), and that they have continued since that time (see, VA 
Form 21-4138, Statement in Support of Claim, dated and signed 
by the appellant in November 2004).  In support of the 
veteran's contentions are service medical records containing 
a March 1986 assessment of headaches, along with April 1968 
and January 1969 impressions of intermittent vascular 
headaches and severe headaches, respectively.

Post-service private and VA medical evidence reflects that 
the veteran has been diagnosed as having "chronic headaches 
and vega nerve syncope" (see, December 2003 VA QTC 
examination report.).  The examiner, however, did not review 
the claims files or provide an opinion as to the etiology 
between the diagnosed chronic headaches and vega nerve 
syncope and the veteran's active military service.  Thus, a 
VA examination is needed to determine the relationship 
between the any current vasovagal nerve syndrome and the 
appellant's military service.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The veteran should be scheduled for 
a VA examination by an examiner with 
appropriate expertise to determine the 
nature and extent of any current vagal 
nerve syncope.  The examiner should 
review the claims files in conjunction 
with the examination, and should note 
that a review of the claims files was 
made.
    
With respect to any currently present 
vasovagal nerve syndrome, the examiner 
should express an opinion as to the 
following question:
    
Whether it is at least as likely as not 
(50 percent probability or more) that 
the veteran currently has vagal nerve 
syncope that began during military 
service?  
In formulating the requested opinion, 
the VA examiner should be informed of 
the veteran's contention that beginning 
in 1968, he experienced an onset of 
vascular headaches that were associated 
with VNS and that they have continued 
since that time.  The VA examiner must 
comment on service medical records 
containing a March 1986 assessment of 
headaches, along with April 1968 and 
January 1969 impressions of 
intermittent vascular headaches and 
severe headaches, respectively).
    
The examiner should provide a rationale 
for all opinions expressed.
    
2.  The claim for service connection 
for vagal nerve syncope should be 
readjudicated.  If the benefit sought 
on appeal remains denied, a 
supplemental statement of the case 
(SSOC) should be issued.
    
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue. The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



